Barnard, P. J.
The court of appeals has decided that the certificates of indebtedness, such as are described in the complaint, can be used for the purpose of redeeming land sold for unpaid assessments and taxes; that the city officer who makes the sale is bound to receive the certificate upon tender of the requisite amount. People v. Bleckwenn, 126 N. Y. 310, 27 N. E. Rep. 376. There is nothing in the law which limits the applicability of such certificate in cases where the certificate is larger than the bid. The sale is legal. . They can be used to pay for the bids made, and the law does not require the bid to be for the full amount of the tax and interest. The certificates are to be received “in payment of the assessment and accrued interest,” but the law, however, directs the sale to be made “to the highest bidder.” There is no violation of the contract made with the other certificate holders. If the land had realized a surplus, that would have made a fund for all others; but, when there is no surplus, the certificate is available to the bidder as well when the land is insufficient to pay the whole tax and interest as in case where it is sufficient. The part of the injunction, therefore, appealed from, should be reversed, with costs and disbursements.